DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “a portion of the an inner surface of the outer shell.” It is believed the claim is meant to recite “a portion of an inner surface of the outer shell.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,326,478 A1 to Axelsson (hereinafter “Axelsson”). 
	For claim 1, Axelsson discloses a safety helmet (para 0001) comprising:
	an outer shell configured for surrounding a head of a user (paras 0007 and 0028); and 
an infrared reflective layer disposed in an interior of the outer shell, (paras 0007-0010) the infrared reflective layer being configured for reflecting at least a portion of incident infrared radiation transmitted through the outer shell (para 0030),
wherein the infrared reflective layer has infrared reflectivity of at least 40% (para 0010). 
 
For claim 2, Axelsson discloses the safety helmet of claim 1, wherein the infrared reflective layer has infrared reflectivity in a range of 83% to 89% (para 0010). 

For claim 5, Axelsson discloses the safety helmet of claim 1, wherein the infrared reflective layer comprises at least one of the following: aluminum, gold, silver, copper, or any combination thereof (para 0009).

	For claim 8, Axelsson discloses the safety helmet of claim 1, wherein the infrared reflective layer is applied on an insert that is removably or non-removably connected to the outer shell (para 0016). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson. 
For claim 3, Axelsson does not specifically disclose the safety helmet of claim 1, wherein the infrared reflective layer has a hemispherical emissivity of less than 0.2.  
However, Axelsson discloses the general conditions of the claimed invention, specifically dome shaped shell with an infrared reflective layer, except for the express disclosure of a hemispherical emissivity of less than 0.2. It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the hemispherical emissivity to a value of less than 0.2, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 4, Axelsson does not specifically disclose the safety helmet of claim 1, wherein the infrared reflective layer has an optical density of at least 2.0.  
However, Axelsson discloses the general conditions of the claimed invention, specifically dome shaped shell with an infrared reflective layer, except for the express disclosure of an optical density of at least 2.0. It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the optical density to a value of at least 2.0, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	For claim 7, Axelsson does not specifically disclose the safety helmet of claim 1, wherein a thickness of the infrared reflective layer is 20 nm to 5 µm.  
	However, Axelsson discloses the general conditions of the claimed invention, specifically dome shaped shell with an infrared reflective layer having an inherent thickness, except for the express disclosure of wherein a thickness of the infrared reflective layer is 20 nm to 5 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the thickness of the infrared reflective layer is 20 nm to 5 µm since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 9, Axelsson does not specifically disclose the safety helmet of claim 8, wherein the insert comprises a substrate made from a thermoplastic film.
	However, Axelsson does teach therein the outer shell is made of a thermoplastic film (paras 0017 and para 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally make the insert out for the same material because thermoplastics are useful in protecting the head of the user (see paras 0007 and 0017 of Axelsson). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of US 2013/337393 A1 to Henn (hereinafter “Henn”). 
	For claim 6, Axelsson does not disclose the safety helmet of claim 1, wherein the infrared reflective layer comprises at least one of the following: doped titanium dioxide, doped or undoped indium tin oxide, doped cerium oxide, doped manganese oxide, iron (III) oxide, cadmium sulfide, chromium trioxide, or any combination thereof.  
	However, attention is directed to Henn teaching an infrared reflecting filter coating comprising doped titanium dioxide (paras 0006 and 0067 of Henn). It would have been obvious to one of ordinary skill in the art before the effective filing date to use doped titanium dioxide for the infrared reflective layer for purposes of reflecting infrared light, as taught by Henn (para0067). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of US 2014/01318154 A1 to Nichiyou (hereinafter “Nichiyou”). 
For claim 10, Axelsson discloses a safety helmet (para 0001) comprising: 
an outer shell configured for surrounding a head of a user (paras 0007 and 0028); 
an infrared reflective layer on at least a portion of the an inner surface of the outer shell (paras 0007-0010), the infrared reflective layer being configured for reflecting at a least a portion of incident infrared radiation transmitted through the outer shell (para 0030).
Axelsson does not specifically disclose: an evaporative cooling pad positioned within a cavity defined by the inner surface of the outer shell, the evaporative cooling pad comprising: a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer with a cavity defined therebetween, wherein the outside surface of the bottom layer is configured to be in contact with the head of the user; and a liquid absorbing layer positioned within the cavity.  
However, attention is directed to Nichiyou teaching a cooling device (paras 0003, 0019, 0047 and figs. 3 and 8 of Nichiyou) for use in a helmet (para0179-0180 of Nichiyou). Specifically, Nichiyou teaches the evaporative cooling pad comprises: a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer with a cavity defined therebetween, wherein the outside surface of the bottom layer is configured to be in contact with the head of the user (paras 0019 and 0201 of Nichiyou); and a liquid absorbing layer positioned within the cavity (para 0019 of Nichiyou). It would have been obvious to one ordinary skill in the art before the effective filing date to position the cooling pad of Nichiyou in the cavity defined by the inner surface of the outer shell of Axelsson for purposes of providing a cooling effect to a wearer in high temperature environments as taught by Nichiyou (para 0011 of Nichiyou). 

	For claim 12, the modified Axelsson teaches he safety helmet of claim 10, wherein at least one of the top and bottom layers comprises polyurethane or polytetrafluoroethylene (para 0177 of Nichiyou). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Axelsson in view of Nichiyou, and in further view of US 5,630,230 to Fujio (hereinafter “Fujino”). 
For claim 11, the modified Axelsson does not specifically disclose the safety helmet of claim 10, wherein the top and bottom layers comprise a nylon material laminated with a waterproof and vapor permeable material.  
	However, attention is directed to Fujino teaching a cooling cap which can be inserted into a helmet (col. 1, lines 6-11 and col. 1, lines 46-49; and col. 2, lines 56-61 of Fujino). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Axelsson would be further modified to form the waterproof layer with the material construction taught by Fujino because of its low manufacturing costs and its ability to survive high temperatures. 

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Nichiyou, and in further view of WO 2017/0106883 A1 to Truong (hereinafter “Troung”). 
	For claim 13, Axelsson does not specifically disclose the safety helmet of claim 10, wherein the evaporative cooling pad further comprises a sweat absorbing fabric on an outside surface of the bottom layer.  
	However, attention is directed to Troung teaching a helmet (page 1, lines 3-5 of Troung) comprising a fabric liner disposed on the interior side which can absorb sweat (page. 2, lines 4-8 of Troung). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a sweat absorbing fabric layer on an outside surface of the bottom layer for purposes of providing additional heat and moister mitigation within the helmet (the object of Axelsson). 

	For claim 14, Axelsson does not specifically disclose the safety helmet of claim 10, wherein the evaporative cooling pad further comprises an opening in at least one of the top and bottom layers, and wherein the opening has a zipper.
	However, attention is again directed to Nichiyou teaching the helmet wherein the evaporative cooling pad further comprises an opening in at least one of the top and bottom layers (para 0019 of Nichiyou ). Attention is also directed to Troung teaching a helmet (page 1, lines 3-5 of Troung) comprising a zipper (abstract of Troung). It would have been obvious to one of ordinary skill in the art before the effective filing date to further provide a zipper on the opening of the evaporative cooling pad for purposes of providing quick and easier access to the liquid absorbing layer for its replacement and maintenance.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Nichiyou, and in further view of US 20160331059 A1 to Basson (hereinafter “Basson”). 
For claim 15, the modified Axelsson does not specifically disclose the safety helmet of claim 10, wherein the evaporative cooling pad comprises a main portion having a first end and a second end, and a pair of wings extending laterally from the first end.
However, attention is directed to Basson teaching a protective helmet equipped with a movable face shield (para 0002 of Basson); wherein the face shield comprises a first end and a second end, and a pair of wings extending laterally from the first end (paras 0009 and 0087 of Basson). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the shape of the evaporative cooling pad of the modified Axelsson into the shape of Basson for purposes of providing wings that enable the shield to fit to the contours of the head and connect to the temples of the user, as taught by Basson (para 0089 of Basson). 

For claim 16, the modified Axelsson does not specifically disclose the safety helmet of claim 15, wherein the first end is configured to be in contact with a forehead of the user, wherein each of the pair of wings is configured to extend to a temple of the user, and wherein the second end is configured to extend to a top of the head of the user.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the length and points of contact for the pad by routine experimentation in order to improve the performance of the cooling pad and helmet. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017/179659 A to Tanizawa (hereinafter “Tanizawa”). 
For claim 17, Tanizawa discloses a method of manufacturing a safety helmet (page 2, lines 12-23) comprising: molding an outer shell of the safety helmet out of a thermoplastic material (page 2, lines 22-33).
Tanizawa does not specifically disclose the method comprising applying an infrared reflective layer onto at least a portion of an inner surface of the outer shell or applying the infrared reflective layer onto an insert that is connectable to the outer shell. 
However, Tanizawa discloses that for a conventional heat shield helmet, a coating containing an infrared reflecting material is coated onto a surface of the helmet (page 2, lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the urethane coating comprising an infrared reflecting material to the inner surface of the injection molded helmet, as taught by Tanizawa, since the method is conventional for the production of heat helmet shields (page 2, lines 1-6 of Tanizawa) and the additional coating would enable the helmet to reflect more incident infrared radiation. 

	For claim 18, the modified Tanizawa teaches the method of claim 17, wherein the insert having the infrared reflective layer is integrally formed with the outer shell during molding of the outer shell (page 2, lines 4-6). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa in view of Axelsson. 
For claim 19, Tanizawa does not specifically disclose the method of claim 17, further comprising connecting the insert having the infrared reflective layer to the outer shell by at least one of the following: adhesive, one or more mechanical clips or fasteners, press fit, ultrasonic bonding, or any combination thereof.  
However, attention is directed to Axelsson teaching a safety helmet (para 0001 of Axelsson), comprising: an outer shell configured for surrounding a head of a user (paras 0007 and 0028 of Axelsson); and an infrared reflective layer disposed in an interior of the outer shell (paras 0007 and 0010 of Axelsson) wherein the infrared reflective layer is applied on an insert that is removably or non-removably connected to the outer shell using fasteners (paras 0016 and 0031 of Axelsson). It would have been obvious to one of ordinary skill in the art before the effective filing date to attach an insert having the infrared reflective layer to the helmet of Tanizawa for purposes of providing fasteners to enable the user to remove the inserts for maintenance or replacement (paras 0016 and 0031 of Axelsson). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa in view of Nichiyou. 
	For claim 20, Tanizawa does not discloses the method of claim 17, further comprising inserting an evaporative cooling pad inside a cavity of the outer shell defined by the inner surface, wherein the evaporative cooling pad comprises: a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer with a cavity defined therebetween; a liquid absorbing layer positioned within the cavity; and an opening in at least one of the top and bottom layers.
	However, attention is directed to Nichiyou teaching an evaporative cooling pad (para 0003 of Nichiyou) which can be attached to a helmet (paras 0179-0180 of Nichiyou), the evaporative cooling pad comprising: a top waterproof, vapor permeably layer and a bottom waterproof, vapor permeably layer with a cavity defined therebetween (paras 0019 and 0201 of Nichiyou) a liquid absorbing layer positioned within the cavity (para 0019 of Nichiyou) and an opening in at least one of the top and bottom layers (para 0019 of Nichiyou). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein to positioned the cooling pad in the cavity defined by the inner surface of the outer shell for purposes of providing a in high temperature environments (para 0011 of Nichiyou). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732